—In a proceeding pursuant to CPLR article 78, inter alia, to compel the appellants to hold a new meeting to reorganize the Green-burgh Democratic Town Committee, the appeal is from a judgment of the Supreme Court, Westchester County (Colabella, J.), entered October 10, 1995, which granted the petition to the extent of directing that a new meeting be held.
Ordered that the judgment is affirmed, without costs or disbursements.
This proceeding, which was brought by the petitioners pursuant to the Election Law, could have been brought pursuant to CPLR article 78 (see, Matter of McGloine v Natrella, 189 AD2d 873; Matter of Northrup v Kirwan, 88 Misc 2d 255, affd 57 NY2d 699; Matter of Casey v Nuttall, 62 Misc 2d 386; Matter of Kiernan v Mirante, 53 Misc 2d 173; Matter of Battipaglia v Executive Comm., 20 Misc 2d 226). Therefore, the Supreme Court properly converted this proceeding to a proceeding pursuant to CPLR article 78 (see, CPLR 103 [c]).
There is no basis in the record to reverse the judgment directing that a new meeting be held. Sullivan, J. P., Thompson, Hart and Goldstein, JJ., concur.